DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goren et al (US PG. Pub. 2017/0267452).  Relative to claims 1-3, and 5-6, Goren discloses: an order fulfillment system, comprising:
a plurality of static storage units (22, 28)(Fig. 1) consolidated in an area (Fig. 1), each static storage unit (22, 28) defining multiple storage locations (Para. 0048), each storage location (location on shelves, 28) configured to receive and store a sellable unit container (30)(Fig. 1)(Para. 0048); a plurality of robotic actuators (32)(Fig. 1)(Para. 0049, see “multiple lift robots, 32, are typically deployed”), each robotic actuator (32) arranged and operable to access the multiple storage locations (locations on shelves, Ref. 28) of one or more of the static storage units (22, 28); a plurality of mobile robots (36)(Fig. 1), each mobile robot (36)(Fig. 1) configured to receive and transport a sellable 
cause a first robotic actuator (32)(Fig. 1) to access a first storage location (any single location on shelves, 28, where container, 30, is stored) of a first static storage unit (22, 28) and to couple with a first sellable unit container (30)(Fig. 1) stored in the first storage location (location on shelves, 28)(Para. 0049), the first sellable unit container (30) contains one or more of the first sellable units (“items”, 40)(Para. 0048); cause the first robotic actuator (32) to place the first sellable unit container (30) into engagement with a first mobile robot (36)(Para. 0052); and cause the first mobile robot (36) to transport the first sellable unit container (30) to an order processing area (for instance, packing area, 38)(Fig. 1)(Para. 0052); 
the static storage units (22, 28)(Fig. 1) comprise racks or shelves with multiple vertical levels (Para. 0048); 
each of the robotic actuators (32) is suspended from a respective rail (see “vertical face” along shelving unit, 28)(Fig. 2) and traverses along the respective rail (“vertical face”)(Para. 0050; 0057); and
the control system (“central server”; Para. 0048) is also operable, in response to receiving the order (Para. 0048), to output instructions to transfer at least one of the first sellable units (32) into an outbound container (44)(Fig. 1) and to transfer at least one of second sellable units (additional “items”, 40) into the outbound container (44)(Fig. 1)(Para. 0052, system, 20, is capable of retrieving multiple items from containers, 30, and transferring the items into a container, 44).


outputting instructions to transfer at least one of the first sellable units (picked “items” from container, 30) into an outbound container (44) and to transfer at least one of second sellable units (“items”, 40) into the outbound container (44)(Para. 0052).

Relative to claims 14-16, and 19-20, the disclosure of Goren includes: an order fulfillment system (20)(Fig. 1), comprising: a plurality of static storage units (22, 28)(Fig. 1) consolidated in an area (see Fig. 1-2), each static storage unit (22, 28) defining multiple storage locations (see storage locations on shelves, 28, Para. 0048), each storage location (see any location on shelves, 28) configured to receive and store a sellable unit container (30)(Fig. 1); a plurality of robotic actuators (32)(Para. 0049), each robotic actuator (32) arranged and operable to access the multiple storage locations of one or more of the static storage units (22, 28)(Para. 0048); a plurality of mobile robots (36), each mobile robot (36) configured to receive and transport a sellable unit container 
the static storage units (22, 28)(Fig. 1) comprise racks or shelves with multiple vertical levels (Para. 0048); 
each of the robotic actuators (32) is suspended from a respective rail (“vertical face” on shelving unit, 28) and traverses along the respective rail (“vertical face”)(Para. 0050; 0057)(Fig. 1-2); 
the control system (“central server”) is also operable to output instructions to transfer one or more sellable units (items inside containers, 30) from one or more sellable unit containers (30)(Fig. 1) into an outbound container (44)(Fig. 1)(Para. 0052); and
each robotic actuator (32)(Fig. 1) is arranged and operable to access two static storage units (22, 28)(Fig. 1) that are spaced apart from each other (Para. 0050, robots, 32, can access containers (30) on shelves on opposing sides)(Fig 2).
Goren does not expressly disclose: the control system is operable in response to receiving an order that includes a demand for a first sellable unit, to: cause the plurality of robotic actuators to access the storage locations; place the sellable unit containers into engagement with the mobile robots; and cause the mobile robots to transport the first sellable unit container to an order processing area; or the method is executed by the control system in response to receiving the order.
Goren discloses the system (20) and method is for picking and packing items in response to customer orders in a retail distribution center (Para. 0038).  Goren suggests 
That is, it is obvious to provide that the control system (“central server”) causes the plurality of robotic actuators (32) to access the storage locations (22, 28); place the sellable unit containers (30) into engagement with the mobile robots (36); and causes the mobile robots (36) to transport the first or second sellable unit containers (30) to an order processing area (38)(Fig. 1), since this method is well-known in the art of automated inventory handling systems such as in Goren.  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system (20) of Goren so that the control system, in response to receiving an order that includes demand for a sellable unit, causes the plurality of robotic actuators to access storage locations, and causes the mobile robots to receive and transport items to the order processing area, as mentioned above, since this method is well known in the art of inventory handling systems.  

Relative to claims 5 and 10, Goren does not expressly disclose: the order also includes demand for a second sellable unit, and the control system is also operable, in response to receiving the order, to: cause a second robotic actuator to access a second storage location of a second static storage unit and to couple with a second sellable unit 
Goren teaches: the control system (“central server”) and method is operable, in response to receiving the order, to: 
cause a second robotic actuator (see a second one of the plurality of lift robots, 32) to access a second storage location (second location of any of the shelves, 28) of a second static storage unit (22, 28) and to couple with a second sellable unit container (another Ref. 30) stored in the second storage location (second location on Ref. 22, 28), the second sellable unit container (30) contains one or more of the second sellable units (40) that differ from the first sellable unit (40)(the system picks and packs various grocery items according to customer orders, Para. 0038); 
cause the second robotic actuator (32) to place the second sellable unit container (other , Ref. 30) into engagement with a second mobile robot (another one of the floor robots, 36); and 
cause the second mobile robot (other Ref. 36) to transport the second sellable unit container (other Ref. 30) to the order processing area (Para. 0038).
Goren teaches: the control system (“central server”) is operable, in response to receiving the order, to: cause a second robotic actuator to access the second storage 
The system (20)(Fig. 1) of Goren includes multiple robotic actuators (32), and each robotic actuator (32) is capable of accessing the storage locations on shelves (22, 28) to retrieve or store items (Para. 0049).  These robotic actuators, 32, move independently and typically concurrently to retrieve containers (30) of items (Para. 0049).  The system (20) further includes multiple mobile robots (36) capable of receiving different containers (30) of items (40) from the plurality of robotic actuators (32), which transport the containers (30) to the order processing area. These steps may be repeated as necessary as an obvious matter of design choice as determined by the system.  
Moreover, Goren discloses that the system (20) is designed to handle large volumes of diverse inventory items to be stored and transported into and out of a compact facility. It is obvious to employ multiple robotic actuators (32) to retrieve containers (30) having different items, transferring the containers (30) to multiple mobile robots (36), which transport the multiple containers having different items to the order processing area (38).  It is also obvious to transfer first and second sellable units (“items”) from a first and second container (any two containers, 30, received at a processing station, 38) into a single outbound container (44) in a processing area (38) to fill customer orders (Para. 0052). 
.

Claims 7-8, 12-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goren in view of Wurman et al (US Patent No. 10,026,044).  Relative to claims 7-8, 12-13, and 18, Goren, modified as above, discloses all claim limitations as mentioned above, but does not expressly disclose: 
the control system is also operable to determine a particular sequence in which multiple ones of the mobile robots are staged at the order processing area; 
the particular sequence is based on an efficient technique for stocking shelves of a retail store; 
causing the first mobile robot and a plurality of other mobile robots to be staged in a particular sequence at the order processing area; 
the particular sequence is based on the order that includes the first sellable unit and a plurality of other orders, and the plurality of other mobile robots are transporting sellable items to fill the plurality of other orders; or
the control system is also operable to determine a particular sequence in which multiple ones of the mobile robots are staged at an order processing area.

the particular sequence is based on an efficient technique for stocking shelves of a retail store (100)(Col. 8, lines 36-43); 
causing the first mobile robot (20) and a plurality of other mobile robots (20) to be staged in a particular sequence at the order processing area (see Ref. 50, 150 of facilities 10, 100 )(Fig. 2); 
the particular sequence is based on the order that includes the first sellable unit (32) and a plurality of other orders (“orders”, inherently include more than one order, col. 3, lines 53-55), and the plurality of other mobile robots (20) are transporting sellable items (32) to fill the plurality of other orders (Col 3, lines 55-65); and
the control system (15) is also operable to determine a particular sequence in which multiple ones of the mobile robots (15) are staged at an order processing area (50)(Col. 21, lines 1-15).

It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Goren so that the control system stages the multiple robots at the order processing area, as taught in Wurman, for the purpose of providing a modern inventory system that can respond to large numbers of diverse inventory requests, reduces back-logs, requires minimal space, and efficiently uses system resources.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US Patent No. 10,278,095) in view of Goren et al (US PG. Pub. 2017/0267452).  Relative to claim 4, Kothari discloses an order fulfillment system (100)(Fig. 1), comprising: a plurality of static storage units (see racks in distribution system 170, on which containers, 180, are mounted, Col. 5, lines 50-54) consolidated in an area (170), each static storage unit (“racks”) defining multiple storage locations (inherently included), each storage location (location on rack) configured to receive and store a sellable unit container (180)(Fig. 1);
a plurality of robotic actuators (140)(Fig. 1), each robotic actuator (140)(Fig. 1) arranged and operable to access the multiple storage locations (locations on racks) of one or more of the static storage units (racks)(Col. 3, lines 51-52; Col. 5, lines 50-54);

a control system (110)(Fig. 1) operable, in response to performing various inventory related tasks in a warehouse that includes picking and packaging items (Col. 3, lines 46-53; Col. 1, lines 6-10) to:
cause a first robotic actuator (140)(Fig. 1) to access a first storage location (location on rack) of a first static storage unit (rack) and to couple with a first sellable unit container (180) stored in the first storage location (location on rack), the first sellable unit container (180) contains one or more of the first sellable units (125)(Col. 5, lines 50-54, robots, 140, can both store and pick containers from racks, Col. 6, lines 11-14);
cause the first robotic actuator (140)(Fig. 1) to place the first sellable unit container (180) into engagement with a first mobile robot (“another robot”, 140)(Col. 6, lines 11-15); and packaging items in a warehouse (Col. 1, lines 8-10); 
wherein each of the robotic actuators (140)(Fig. 1) is mounted to a floor and traverses along the floor.
Relative to claim 17, the disclosure of Kothari includes: an order fulfillment system (100)(Fig. 1), comprising: a plurality of static storage units (see racks in distribution system 170, on which containers, 180, are mounted, Col. 5, lines 50-54) consolidated in an area (170)(Fig. 1), each static storage unit (“particular location” on rack) defining multiple storage locations (inherently included, Col. 5, lines 50-54), each 
a plurality of robotic actuators (140)(Fig. 1), each robotic actuator (140) arranged and operable to access the multiple storage locations (location on rack) of one or more of the static storage units (racks)(Col. 3, lines 51-52; Col. 5, lines 50-54);
a plurality of mobile robots (“transfer the item to another robot”, Col. 6, lines 11-16), each mobile robot (140)(Fig. 1) configured to receive and transport a sellable unit container (180); and
a control system (160)(Fig. 1) operable to: control the plurality of robotic actuators (140); and control the plurality of mobile robots (other robots, 140)(Col. 5,lines 19-25; Col. 6, lines 11-15); and
wherein each of the robotic actuators (140) is mounted to a floor (“floor”) and traverses along the floor (see “floor or frame which includes tracks” which the robots can follow, Col. 4, lines 44-46; see also horizontal lower rail, 1250, along which “cars” travel, Col. 17, lines 20-22).
Kothari does not expressly disclose: causing the first mobile robot to transport the first sellable unit container to an order processing area; the control system is operable in response to receiving an order that includes a demand for a first sellable unit, to: cause the plurality of robotic actuators to access the storage locations; place the sellable unit containers into engagement with the mobile robots; and cause the mobile robots to transport the first sellable unit container to an order processing area; or the method is executed by the control system in response to receiving the order.

It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Kothari, with the causing the first mobile robot to transport the first sellable unit container to an order processing area as taught in Goren, for the purpose of providing robotic solutions for inventory handling that enable large numbers of diverse items to be stored with high density, and can be transported into and out of a compact facility with high throughput. 

Relative to claims 4 and 17, Goren in view of Kothari does not expressly disclose: the control system is operable in response to receiving an order that includes a demand for a first sellable unit, to control the operations of the robots (140).
Goren, modified as above, discloses a system (20) and method for picking and packing items in response to customer orders in a retail distribution center (Para. 0038).  Goren suggests that the method executed by the control system (“central server”, Para. 0048), is operable in response to receiving a customer order that includes a demand for at least a first sellable unit (inventory “items”, 40) (Para. 0038).  It is both obvious and well-known in the art of inventory handling, for the control system (“central server”) to control the various components, such as moving the various robots carrying items, throughout the inventory system.  
Therefore, it is obvious to provide that the control system (“central server”) causes each of the plurality of robotic actuators (32) to access multiple storage locations (22, 28); place the sellable unit containers (30) into engagement with the mobile robots (36); and causes the mobile robots (36) to transport the first or second sellable unit containers (30) to an order processing area (38)(Fig. 1), since this method is well-known in the art of automated inventory handling systems.  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Kothari in view of Goren, so that the control system, in 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651